Title: Enclosure: Extract of a Letter to John Marshall, [16 October 1800]
From: Ellsworth, Oliver
To: 


The undersigned have the honor to present to you a journal of their proceedings, and a Convention in which those proceedings have terminated.
The claim of indemnity brought forward by them, was early in the negociation connected by the French Ministers, with that of a restoration of treaties, for the infraction of which the indemnities were principally claimed. To obviate this embarrassment, which it had not been difficult to foresee, the American Ministers urged, in the spirit of their instructions, that those treaties having been violated by one party and renounced by the other, a priority had attached in favor of the treaty with Great Britain, who had thereby acquired an exclusive right for the introduction of prizes; wherefore that right could not be restored to France. The argument was pressed, both by notes and in conferences, as long as there remained a hope of it’s utility, and until there appeared no alternative but to abandon indemnities, or, as a mean of saving them, to renew, at least partially, the Treaty of commerce. Whether, in fact, it could or could not be renewed consistently with good faith, then became a question for thorough investigation, in the course of which the following considerations occurred.
1st. It is not a breach of faith to form a Treaty with one nation inconsistent with an existing treaty with another, it being well understood, that the prior treaty prevails, and has the same operation, as if the subsequent one were not formed; nor is it necessary or usual for a subsequent, to make an express saving of the rights of a prior treaty, the law of nations having made that saving as complete and effectual as it can be rendered. This rule of construction holds universally, except where the subsequent treaty can have no operation but by violating the first; in which case, it will be taken for an agreement to come to a rupture with the power, with whom the first was formed.
2nd. Indeed by a clause in the 25th. article of the British Treaty, it is provided “that while the parties continue in amity, neither of them will in future make any treaty that shall be inconsistent with that, or the preceding article”—which articles contain among other things, the exclusive right of introducing prizes into the ports of each other. If, however, the British be considered in the light of a prior treaty, as it must be to raise a doubt, all it’s rights, as well those of a restrictive nature as others, would be saved of course, and none of them would at any time, or in any degree, be affected by the subsequent stipulation. The subsequent stipulation, in the case supposed, altho’ it should give in general terms the rights of introducing prizes, would be understood with a limitation—that it was never to extend to a case in which Great Britain should be the enemy.
3rd. The instructions to the American Ministers authorised a renewal of the 17th. article of the treaty of Commerce, if it should be necessary tho’ with a special saving for two articles of the British Treaty. That special saving, however, cannot be material, as the settled rule of construction would, without it, making a saving still more comprehensive.
4th. The renewal of the 17th. article of the commercial treaty, is not conceived to be within the expression or design of the restraining clause of the British Treaty, “not in future to make any treaty that shall be inconsistent with &c.” To recognize a pre-existing treaty which contains a stipulation inconsistent with &c, is not to make a new, or future treaty containing such stipulation. To recognize the former treaties, would be only to preserve, or restore the state of things existing when the British Treaty was formed; and not to introduce a new state of things, which was, doubtless, the event intended to be guarded against. It would be only to do what is usually done in the termination of misunderstandings. We are not to presume, and much less is it expressed, that the United States and Great Britain meant to deprive themselves of the usual means of terminating national contests in which they might be involved. And the facility of terminating misunderstandings by restoring things to their former condition, is not only so great, but so conformable to justice, and so favorable to general tranquility, that the law of nations will not favour a construction which goes to deprive a contracting party of the benefit of it.
5th. The language in which pre-existing treaties are usually recognized at the close of a war, does not import that the treaties have in fact ceased to exist, but rather that the causes which suspended their operation, have ceased. And, in various instances, such treaties are counted upon as becoming again operative, without any express provision to render them so.
6th. Nor is it conceived, that the treaties between the United States and France have undergone a more nullifying operation, than the condition of war necessarily imposes. Doubtless the congressional act, authorising the reduction of French cruisers by force, was an authorization of war, limited indeed in its extent, but not in it’s nature. Clearly also, their subsequent act, declaring that the treaties had ceased to be obligatory, however proper it might be for the removal of doubts, was but declaratory of the actual state of things. And certainly it was only from an exercise of the constitutional prerogative of declaring war, that either of them derived validity. So that the treaties in question, having had only the usual inoperation, might without a breach of faith, have the usual recognition.
7th. As far as the opinion of Great Britain goes, there would be no difficulty in recognizing a treaty which gives to France an exclusive right to introduce prizes into the ports of the United-States; because she, by a project of a treaty of peace, drawn up at her own Court in 1792, and offered by Lord Malmsbury in the French Plenipotentiaries, proposed to give to France such exclusive right in the British ports: that is, the project renewed the treaties of Paris of 1763 and of 1783, both of which renewed the commercial treaty of Utrecht of 1713, which contained such a stipulation.
The foregoing considerations induced the undersigned to be unanimously of the opinion, that any part of the former treaties might be renewed consistently with good faith.
They then offered a renewal with limitations of the 17th. article of the commercial treaty, which, without compromitting the interests of the United States, would have given to France what her Ministers had particularly insisted on, as essential to her honor, and what they had given reason to expect would be deemed satisfactory. The overture however, finally produced no other effect, than to enlarge the demand of the French Ministers, from a partial, to a total renewal of the treaties; which brought the negociation a second time to a stand.
The American Ministers however, after a deliberation of some days, the progress of events in Europe continuing in the mean time to grow more unfavorable to their success, made an ulterior advance, going the whole length of what had been last insisted on. They offered an unlimited recognition of the former treaties, tho accompanied with a provision to extinguish such priviledges claimed under them as were detrimental to the United States, by a pecuniary equivalent to be made out of the indemnities which should be awarded to American citizens. A compensation, which, tho’ it might have cancelled but a small portion of the indemnities, was nevertheless a liberal one for priviledges, which the French Ministers had often admitted to be of little use to France, under the construction which the American Government had given to the treaties.
This offer, tho’ it covered the avowed objects of the French Government, secured an engagement to pay indemnities, as well as the power to extinguish the obnoxious parts of the treaties. To avoid any engagement of this Kind, the French Ministers now made an entire departure from the principles upon which the negociation had proceeded for some time, and resumed the simple, unqualified ground of their overture of the 23d. Thermidor; declaring, that it was indispensable to the granting of indemnities, not only that the treaties should have an unqualified recognition, but that their future operation should not be varied in any particular, for any consideration, or compensation whatever. In short, they thought proper to add, what was quite unnecessary, that their real object was to avoid indemnities, and that it was not in the power of France to pay them.
No time was requisite for the American Ministers to intimate, that it had become useless to pursue the negociation any farther.
It accorded as little with their views as with their instructions, to subject their Country perpetually to the mischievous effects of those treaties, in order to obtain a promise of indemnity at a remote period, a promise which might as easily prove delusive, as it would reluctantly be made, especially, as under the guarantee of the treaty of Alliance, the United States might be immediately called upon for succour, which, if not furnished, would of itself be a sufficient pretext to render abortive the hope of indemnity.
It only remained for the undersigned to quit France, leaving the United States involved in a contest, and according to appearances, soon alone in a contest, which it might be as difficult for them to relinquish with honor, as to pursue with a prospect of advantage; or else to propose a temporary arrangement, reserving for a definitive adjustment, points which could not then be satisfactorily settled, and providing in the mean time against a state of things, of which neither party could profit. They elected the latter, and the result has been the signature of a Convention.
Of property not yet definitively condemned, which the 4th. article respects, there are more than 40 Ships and cargoes, and a number of them of great value, at present pending for decision before the council of prizes; and many others are doubtless in a condition to be brought there, if the claimants shall think fit.
Guards against future abuses, are perhaps as well provided as they can be by stipulations.
The article respecting convoys may be of use in the West Indies, till it shall be more in the power of the French Government than it is at present, to reduce the corsairs in that quarter to obedience.
As to the article which places French privateers and prizes on the footing of those of the most favoured nations, it was inserted as drawn by the French Ministers, without any discussion of the extent of its operation; the American Ministers having, in former stages of the negociation, repeatedly and uniformly declared, agreeably to the rule of construction settled by the law of nations, that no stipulation of that Kind could have effect as against the British Treaty, unless the stipulation were derived from the former treaties, which it is here expressly agreed shall have no operation whatever. This article, however, is less consequential, as it will soon be in the power of the United States, and doubtless also within their wisdom, to refuse to the privateers and prizes of any nation, an asylum beyond what the rights of humanity require.
If with the simple plea of right, unaccompanied with the menaces of power, and unaided by events either in Europe or America, less is at present obtained than justice requires, or than the policy of France should have granted; the undersigned trust, that the sincerity and patience of their efforts to obtain all that their Country had a right to demand, will not be drawn in question.
